Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been reformatted on amendment and the current format includes a paragraph describing the two guide bars, a separate wherein clause paragraph, and a second separate wherein clause paragraph.  This formatting appears to separate the description of the guide bars from the first wherein clause.  However, the first wherein clause does not make sense on its own as a separate clause.  As the claim is punctuated only by commas, the demarcation of different clauses or 

Claim 1) A guide for liftable sliding leaf, the guide comprising:
at least two guide bars, a first bar of the at least two guide bars being able to be connected movably to a fixed support, the liftable sliding leaf being movable with respect to the fixed support, and a second bar of the at least two guide bars being able to be connected to a top part of the liftable sliding leaf and being movable integrally with said liftable sliding leaf;
both said first and second bars being liftable in a vertical plane from a first position, in which the liftable sliding leaf rests on the ground and movement thereof is locked, to a lifted position, in which the liftable sliding leaf is free to slide laterally;
wherein the second bar is a rigid member, elongated along the whole top edge of the liftable sliding leaf.

Claim 7 includes the limitation “antisymmetric” in line 2.  As shown below, antisymmetric has two very specific definitions for use in logic or math.  As the present application is not in either of those areas and does not include a sufficiently clear different definition of antisymmetric in the original specification, it would appear that something else was meant (see descriptions on page 5 of original disclosure as L or C-shaped and substantially mutually complementary).

    PNG
    media_image1.png
    251
    670
    media_image1.png
    Greyscale

Dependent claims are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2726314 to Lecrivain (hereinafter Lecrivain) in view of US patent 1555317 to Rollason (hereinafter Rollason).
Regarding claims 1 and 8, the door of claim 8 with the guide of claim 1 is shown in Lecrivain in figures 1-3 with liftable sliding leaf 1 (lifts via notch 46 shown in figure 3) and guide having a pair of guide bars 23, 3 with a first bar 23 of the pair of members connected to fixed support (connected to fixed member 21) and second bar 3 of the pair of bars connected to a top portion of leaf 1 and movable 
However, the first bar is not movably mounted (i.e. the vertical lifting of the leaf is by track layout not track movement.
The vertically liftable first bar is shown in Rollason in figures 1-5 with a first bar 20 of the pair of members movably connected to fixed support 5 such that the first bar 20 and second member 19 being liftable in a vertical plane from a first position where the leaf 11 rests on the ground (shown in solid lines in figure 1) and movement thereof is locked to a lifted position (shown in dashed lines in figure 1) where the leaf 11 is free to slide laterally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door and guide of Lecrivain with the vertically movable first bar of Rollason because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element (vertically movable bar of Rollason) for another (notched track of Lecrivain), using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 2, lever mechanism 29 is connected to first bar 20 and adapted to move the bar 20 in Rollason.
Regarding claim 5, the second bar 3 has roller 7 slidable on first bar 23 in Lecrivain.

Regarding claim 7, the bars 23 and 3 are aligned vertically and asymmetrically in Lecrivain and would remain so when provided with the movability of the first bar of Rollason.
Regarding claim 13, the second bar 3 has roller 7 slidable on first bar 23 in Lecrivain.
Regarding claim 12, the roller 7 on second bar 3 is slidable on a rail 41 on the first bar 23 in Lecrivain.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecrivain and Rollason as applied to claims 1, 2, 5-8, and 10 above, and further in view of US patent 7752810 to Haab.
Regarding claims 4 and 11, Lecrivain does not teach magnets.  Magnets are shown in Haab in the embodiment of figures 17-19 where first bar 2’ has magnets 2200L’, 2200R’ and second bar 1 has magnets 12L, 12R.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door and guide of Lecrivain, having the movable first bar of Rollason, with the magnets because both roller and magnet suspensions were known in the art and magnets provided the known benefit of preventing rubbing on the track or first bar.

Claim 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6289643 to Bonar (hereinafter Bonar) in view of Rollason and Lecrivain.
Regarding claims 1 and 8, the door of claim 8 with the guide of claim 1 is shown in in Bonar in figures 1-14 with sliding leaf 32 and guide having a pair of guide bars 27, 33 with a first bar 27 of the pair of bars connected to fixed support (with 13 as shown in figure 11) and second bar 19 of the pair of bars connected to a top portion of leaf 32 and movable with leaf 32.
However, Bonar does not show the liftable leaf or the second bar along the whole top edge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding door of Bonar with the liftable feature of Rollason because liftable doors were known in the art to provide easy sliding by not having the leaf run along the floor while sliding and still allow for full sealing in the closed position via the drop down feature.  The use of a liftable door in a frame similar to Bonar is further motivated by Lecrivain showing a similar frame having first and second bars with a liftable leaf.
The second bar on the whole top edge is shown in Lecrivain in figures 1-3 where second bar 3 extends along the whole top edge of leaf 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding door of Bonar with the fully extending second bar because the size of the bar would be a design choice change in shape and the bar along the whole top would provide support over the whole length of the leaf rather than just a majority of the leaf (see also MPEP 2144.04 IV Section A change in size obvious)
Regarding claim 9, sliding leaf 32, second bar 33, and first bar 27 are mounted within the opening 97 in the wall 96 and do not extend beyond the opening 97 in Bonar.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.

“Conveniently, the two bars 14, 16 have an L-shaped or C-shaped cross-section. 
Furthermore, the bars 14, 16 may be substantially mutually complementary, or, as in the examples shown, one bar may be aligned vertically and in an antisymmetric manner with respect to the other one. In other words, the orientation of one bar 14 may be schematically represented as a rotation of the other bar 16 first about a vertical axis and then about a horizontal axis, after which the two bars 14, 16 are aligned vertically (as visible in Figures 3 and 4).”
Examiner maintains this description does not clearly redefine antisymmetric as antisymmetric is one of two potential configurations (mutually complementary being the other) and the phase “in other words” is in a different second sentence and does not indicate which configuration it is describing.  Examiner also notes that the description of the rotation of the pieces does not completely align with what is shown in the figures as the bars 14 and 16 are not the same shape (bar 16 has separate arm for secondary roller as well as a different attachment member) and as such just following the rotations and alignments set forth in the specification would not achieve the shown structural arrangement.

In regards to applicant’s arguments directed to the 103 rejection of claims 1, 2, 5-8, and 10 (10 now cancelled and subject matter included in claim 1), examiner notes that the order of the references has been rearranged such that the primary reference is now Lecrivain as modified by second Rollason 
In regards to applicant’s arguments directed to the 103 rejection of claims 4, 11, and 12, examiner notes that the arguments only state that as claim 1 is allowable so too are claims 4, 11, and 12.  As examiner maintains claim 1 is properly rejected as detailed above, examiner maintains claim 12 is also properly rejected with claims 1, 5-8, 1 and 13 over Lecrivain in view of Rollason and claims 4 and 11 in further view of Haag.
In regards to applicant’s arguments directed to 103 rejection of claims 1, 8, and 9, as with the rejection of claims 1, 2, and 5-8 the order of references for claims 1, 8, and 9 has been rearranged so the primary reference is now Bonar as modified by Rollason and Lecrivain.  Again, examiner maintains that all of the claimed elements are taught in the prior art and the combination is properly motivated as set forth above.  As applicant’s arguments are all directed to the modification of Rollason and Rollason is no longer being modified, the arguments no longer apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak